DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the application filed 06/08/2021.
The preliminary amendment filed 06/22/2021 is acknowledged.  Claim 1 has been cancelled, and claims 2-21 have been added.  Claims 2-21 are currently pending in the application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 13-19 are objected to because of the following informalities:  
Regarding claim 13, substitute “a transaction” with – the transaction – (see line 9).
Regarding claim 19, delete “and” before “an item” (see line 3). 
Claims 14-18 are objected to since they are dependent upon an objected claim, and inherit the problems of this claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 11 recites the limitation "the video clip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 16 recites the limitation "the target area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claims 17-19 are rejected to since they are dependent upon a rejected claim, and inherit the problems of this claim.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 2 recites the steps of monitoring a video captured of a transaction area during a transaction; obtaining transaction data produced by a terminal for the transaction; and identifying when the transaction data does not comport with the video and raising an alert for suspicious activity during the transaction.  The method steps of monitoring, obtaining, and identifying, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the steps from practically being performed in the human mind.  For example, the monitoring, obtaining, and identifying steps in the context of claim 2 encompasses a human using his/her eyes and mind to monitor a video, obtain transaction data, and identify when the transaction data does not comport with the video.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 2 recites an abstract idea.
Claim 13 recites the steps of “detecting each item of a transaction within a video…”, “counting the items based on the detecting”, “producing a video item count based on the counting”, “receiving transaction details for the transaction…”, “identifying a total item count from the transaction details”, and “raising an alert for the transaction…”. The method steps of detecting, counting, producing, receiving, identifying and raising, as drafted, is a process that, under its broadest reasonable interpretation, is considered to be a mental process.  That is nothing in the claim element precludes the steps from practically being performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 13 recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not include any additional elements or limitation requiring computer implementation of the method and thus does not involve the use of a computer in any way.  A human without the use of a computer could perform each of the recited steps in claims 2 and 13.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the lack of additional elements to perform the recited steps render the claim not patent eligible. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more.  The dependent claims do not amount to significantly more than the identified abstract idea.  The dependent claims do not recite limitations that transform the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims.

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


15.	Claim(s) 2-8 and 10-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crabtree et al. (US 6,236,736) (hereinafter referred to as Crabtree).
Regarding claim 2, Crabtree discloses a method, comprising:
monitoring a video captured of a transaction area during a transaction (col. 5, line 52 to col. 6, line 10; col. 14, lines 26-47); 
obtaining transaction data produced by a terminal for the transaction (col. 5, line 52 to col. 6, line 10; col. 14, lines 26-47); and 
identifying when the transaction data does not comport with the video and raising an alert for suspicious activity during the transaction (col. 5, line 52 to col. 6, line 10; col. 14, lines 26-47).

Regarding claim 3, Crabtree further discloses wherein monitoring further includes identifying and tracking items of the transaction from the video based on regions defined within the transaction area (col. 5, line 52 to col. 6, line 10; col. 14, lines 26-47).

Regarding claims 4 and 5, Crabtree further discloses wherein identifying and tracking further includes assigning an activity for each item with each region; and wherein assigning further includes assigning events to each item based on the transaction data (col. 5, line 52 to col. 6, line 10; col. 14, lines 26-47).

Regarding claims 6 and 7, Crabtree further discloses wherein identifying and tracking further includes defining a pattern of each item through the regions; and wherein identifying when the transaction data does not comport with video further includes comparing the pattern of each item against the transaction data and identifying when a particular item was not recorded in the transaction data or was misidentified in the transaction data (col. 5, line 52 to col. 6, line 10; col. 14, lines 26-47).

Regarding claim 8, Crabtree further discloses wherein identifying further includes raising the alert as a scan avoidance alert indicating that at least one item identified in the video was not identified in the transaction area (col. 5, line 52 to col. 6, line 10; col. 14, lines 26-47).

Regarding claim 10, Crabtree further discloses wherein identifying further includes providing a video clip of the video that corresponds to the suspicious activity with the alert (col. 5, line 12 to col. 6, line 10).

Regarding claim 11, Crabtree further discloses wherein providing the video clip includes providing a portion of the transaction data that corresponds to the suspicious activity with the video clip and the alert (col. 5, line 12 to col. 6, line 10).

Regarding claim 12, Crabtree further discloses wherein monitoring further includes isolating each item in the video by removing known background images associated with the transaction area as each item is passed over a scanner in the transaction area (col. 12, line 30 to col. 13, line 3).

16.	Claim(s) 13-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Iizaka et al. (US 5,609,223) (hereinafter referred to as Iizaka).
	Regarding claim 13, Iizaka discloses a method, comprising:
	detecting each item of a transaction within a video when the item is passed over a scanner within a transaction area;
counting the items based on the detecting;
producing a video item count based on the counting;
receiving transaction details for the transaction that is generated by a transaction terminal within the transaction area;
identifying a total item count from the transaction details; and 
raising an alert for the transaction at the transaction terminal when the total item count does not agree with the video item count. 

Regarding claim 14, Iizaka discloses wherein detecting further includes monitoring particular items from the video that were moved within the transaction area from an input region to an output region bypassing the scanner.

Regarding claim 15, Iizaka discloses wherein counting further includes adding 1 to the video item count for each particular item that bypassed the scanner during the transaction.

Regarding claim 16, Iizaka discloses wherein detecting further includes tracking each item within regions defined within the target area, wherein each item passing over the scanner is tracked within a scanner region.

Regarding claim 17, Iizaka discloses wherein counting further includes maintaining item region counts for each item.

Regarding claim 18, Iizaka discloses wherein producing further includes adding 1 to the video item count for each particular item that has an item output region count for an item output region greater than a scanner region count of the scanner region indicating that the corresponding particular item bypassed the scanner region.

Claim Rejections - 35 USC § 103
17.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

18.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
19.	Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crabtree in view of Coveley (US 6,725,206).  The teachings of Crabtree have been discussed above.
	Crabtree fails to specifically teach wherein identifying further includes raising the alert as a label switching alert indicating that at least one item identified in the video was misidentified in the transaction area.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a label switching alert to Crabtree’s transaction system in order to inhibit an individual from switching price tags on items.  
	Coveley addresses the problem of price tag switching at an un-manned checkout counter. An individual may switch price tags on items so that a lesser charge is paid for the items (col. 1, lines 47-55; and col. 3, lines 13-15). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Crabtree and Coveley in order to provide additional security measures to prevent a shopper from engaging in fraudulent activities at a checkout system.

Allowable Subject Matter
20.	Claims 20-21 are allowable over the prior art of record.
21.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, taken alone or in combination, fails to teach, a system, comprising: 
the executable instructions when executed by the processor from the non- transitory computer-readable storage medium cause the processor to perform operations comprising: 
tracking from the video each item as the corresponding item moves through an input region of the transaction area, a scan region of the transaction area, and an output region of the transaction area; 
identifying item identifiers for each item from the video; 
maintaining total region counts for each item identifier based on the tracking; 
obtaining transaction details comprising processed item identifiers from the transaction terminal for each item recorded in the transaction by the scanner or entered by an operator of the transaction terminal and the transaction details comprising a total item count for scanned items and entered items of the transaction; and 
raising an alert for the transaction when the total region counts for a given item identifier are not equal, when a total output region count for the given item identifier is greater than a total scan region count for the corresponding given item identifier, when the total output region count for all of the item identifiers is greater than the total item count obtained from the transaction terminal, when a specific item identifier is missing from the processed item identifiers, or when a specific processed item identifier is missing from the item identifiers.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/APRIL A TAYLOR/Examiner, Art Unit 2887        

/THIEN M LE/Primary Examiner, Art Unit 2887